Citation Nr: 1216842	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-49 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than August 15, 2010, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for squamous cell carcinoma of the right parotid gland.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, son, and friend.



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1997 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the September 1997 rating decision, the RO denied service connection for squamous cell carcinoma of the right parotid gland.  In the November 2010 rating decision, the RO awarded service connection for PTSD and assigned an effective date of August 15, 2010.  The Veteran has appealed the effective date assigned.

In March 2012, the Veteran and his spouse presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for chloracne has been raised by the record, see May 2011 submission from Veteran to Member of Congress, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Additionally, in a July 1998 rating decision, the RO denied entitlement to service connection for headaches.  See July 1998 rating decision, issue # 4.  In a VA Form 21-4138, Statement in Support of Claim, received in November 2003, the Veteran listed four claims for which he was seeking service connection.  One of them appears to be headaches.  See item # 2.  The AOJ should check with the Veteran to see if he was intending to file an application to reopen the claim for entitlement to service connection for headaches.  
The issue of entitlement to service connection for squamous cell carcinoma of the right parotid gland is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran was notified of the decision in August 1998, to include his appellate rights, and he did not appeal the decision.  This decision is final.

2.  In an October 2008 rating decision, the RO denied reopening the claim of entitlement to service connection for PTSD.  The Veteran was notified of the decision that same month, to include his appellate rights, and he did not appeal the decision.  This decision is final.

3.  On August 16, 2010, the Veteran requested to reopen his previously denied claim for service connection for PTSD "based on the new [PTSD] regulation."  

4.  There was no formal claim, informal claim, or written intent to file a claim for service connection for PTSD between October 2008 and August 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to August 15, 2010, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran alleges that he is entitled to an earlier effective date for the award of service connection for PTSD.  In his notice of disagreement, received in March 2011, he stated that the effective date should go back to January 1997, at the latest.  He stated he had submitted a claim back then and was never provided with an appointment at a VA facility, and that if he had been provided with an examination back then, PTSD would have been diagnosed.  

At the March 2012 hearing before the undersigned, the Veteran reiterated his belief that he has had PTSD since at least 1998.  

By way of background, on June 30, 1998, VA received an informal claim for service connection for PTSD.  See VA Form 21-4138, Statement in Support of Claim, at item # 3.  In a July 1998 rating decision, the RO denied the claim, stating that it was not well grounded.  It informed the Veteran of the denial in August 1998 and attached the procedural and appeal rights.  See August 19, 1998, notice letter.  The Veteran did not appeal the decision nor was new and material evidence submitted within one year, and the August 1998 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b),  20.1103 (2011).

An April 18, 2008, VA Form 119, Report of Contact, shows that the Veteran was contacted by VA, and that the Veteran expressed (through his wife) that he wanted to reopen his claim for PTSD.  See id.  The Board notes that there are two dates typed in that document.  One of the dates shows "April 18, 2006."  The other shows "April 18, 2008."  It is clear that the 2008 date is the correct one.  VA had spoken with the Veteran on April 8, 2008 (10 days earlier), when the Veteran reported he had been placed under a doctor's care.  See VA Form 119.  On the April 18, 2008, VA Form 119, the employee wrote, "I contacted the [V]eteran today in regard[] to the 119 that was taken by our office on April 8, 2008.  I needed to clarify if he was wanting to claim something or just wanted us to know he was under doctor[']s care...."  For these reasons, the Board finds that the correct date was April 18, 2008.

On that same date, VA sent the Veteran a letter, informing him of the evidence necessary to substantiate the claim for service connection for PTSD, and acknowledged that such claim had been previously denied.  It provided him with the basis of the prior denial and the evidence he would need to reopen the claim.  See letter.  In June 2008, the RO sent the Veteran another letter asking him to provide "specific details of the combat[-]related incident(s) that resulted in [PTSD]."  See letter.  VA obtained the Veteran's service personnel records.  See white envelope with date stamp of October 8, 2008.  

In an October 2008 rating decision, the RO denied reopening the claim for service connection for PTSD.  The RO noted the claim had been previously denied in July 1998 and that the service personnel records did not show any evidence of PTSD.  It further noted that the Veteran had not responded to the June 2008 letter, which had requested information concerning stressors experienced during service.  Lastly, it noted that there was no competent evidence of a diagnosis of PTSD.  See rating decision on page 3.  It informed the Veteran of the denial in October 2008 and attached the procedural and appeal rights.  See October 17, 2008, notice letter.  Also in that rating decision, the RO denied reopening the claim for service connection for squamous cell carcinoma.  

In June 2009, the Veteran submitted a VA Form 21-4138, wherein he wrote, "This is a Notice of Disagreement (NOD) with DVA Rating Decision dated 10-22-08.  The issue that I disagree with is the denial of Squamous Cell Carcinoma, Right Parotid Gland.  I would like to APPEAL this to Board of Veterans' Appeals!!!"  Id. (Capitals in original.)  Thus, it is clear that the Veteran appealed only the denial of reopening the claim of entitlement to service connection for squamous cell carcinoma and not PTSD.  Moreover, no evidence was received within one year that was new and material.  Thus, the October 2008 decision is final as to the claim for service connection for PTSD.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

On August 16, 2010, the Veteran submitted a VA Form 21-526b, Veteran's Supplemental Claim, wherein he indicated he wanted to reopen his request for service connection for PTSD "based on the new CFR-38 regulations."  See item # 7.  In the November 2010 rating decision on appeal, the RO awarded service connection for PTSD and assigned an effective date of August 15, 2010, which the RO stated was the date it received the Veteran's reopened claim.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p) (2011).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than August 15, 2010, for the award of service connection for PTSD.  The reasons follow.

The Veteran's argument is that he filed a claim for service connection for PTSD in 1997 or 1998 and that the effective date should go back to that time because had VA examined him back then, it would have shown he had PTSD.  However, the Veteran's contentions ignore the fact that July 1998 and October 2008 rating decisions denied service connection for PTSD and denied reopening service connection for PTSD, respectively, which decisions are final, and an effective date prior to October 2008 is legally precluded.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board notes that neither the Veteran nor his representative have alleged that the RO committed clear and unmistakable error in the July 1998 rating decision or the October 2008 rating decision.  The Veteran has alleged that VA should have provided him with a VA examination back in 1998, which the Board finds is insufficient to rise to the level of an allegation of clear and unmistakable error.  The Veteran had the opportunity to appeal the July 1998 rating decision and the October 2008 rating decision.  He did not.  The Board finds as fact that both the July 1998 and October 2008 rating decisions are final in the absence of an appeal initiated by the Veteran or his representative or the submission of new and material evidence within one year after the rating decisions were issued.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

Following the October 2008 rating decision, the next time the Veteran submitted an application to reopen the claim for service connection for PTSD was on August 16, 2010.  As an aside, the Board notes that the RO has assigned an effective date of August 15, 2010, for the award of service connection for PTSD.  There are two date stamps on the claim form; one is on the front of the document, and the other is on the back.  The date stamp on the front is somewhat lighter in some areas, such as the actual date.  The "16" could be read as "15."  However, in looking at the date stamp on the back of the document, it is clear that the document was received on August 16, 2010.  Regardless, that does not impact the payment of compensation benefits to the Veteran.  See 38 U.S.C.A. § 5111(a) (West 2002) (commencement of payment of VA monetary benefits is delayed until the first day of the calendar month following the month in which the effective date of the award is assigned); 38 C.F.R. § 3.31 (2011).  The Board is merely pointing this out to explain the discrepancy between the RO's assignment of the effective date and the Board's finding of fact of when that claim was received by VA.

The facts are that the claim for service connection for PTSD was last denied in October 2008, which decision is final.  The Veteran then filed an application to reopen that claim on August 16, 2010.  Applying the law to the facts of this case, an effective date earlier than August 15, 2010, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

The Board has thoroughly reviewed the evidence of record between October 2008 and August 2010 to see if the Veteran filed a formal claim, an informal claim, or expressed a written intent to file a claim for service connection for PTSD, but finds nothing in the record to support such a finding that a claim was made.  See 38 C.F.R. §§ 3.1(p), 3.155.  As noted above, the Veteran submitted a notice of disagreement following the August 2008 rating decision, however, it was clear that the Veteran limited his notice of disagreement to the issue involving squamous cell carcinoma.  See June 2009 submission.  In the December 2009 VA Form 9, the Veteran addressed only the squamous cell carcinoma.  See id.  In March 2010, VA received a statement from the Veteran that was dated February 2009, but, again, the Veteran addressed only the squamous cell carcinoma.  The first time following October 2008 that the Veteran expressed an intent to file a claim for service connection for PTSD was in the August 16, 2010, submission.

The Board notes that at the time the Veteran submitted his application to reopen in August 2010, he had been seen by VA for psychiatric complaints, and an examiner had noted to "rule out" PTSD.  See January 2009 VA treatment records.  This does not assist the Veteran in obtaining an earlier effective date.  The application of the provisions of 38 C.F.R. § 3.157(b) (2011) (which allow VA treatment records to be informal claims for increase) would not apply, as such regulation applies only to a distinct group of claims where service connection has already been established for the relevant disability.  See LaLonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Prior to August 2010, service connection for PTSD had not been established.  

Lastly, the Board notes that the provisions of 38 C.F.R. § 3.156(c) do not apply to the Veteran's claim.  Under that regulation, it states that at any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  As noted above, VA obtained the Veteran's service personnel records at the time of the October 2008 decision.  Thus, they were considered at the time of a prior decision, which decision the Veteran did not appeal.  

Finally, the regulation pertaining to PTSD claims under 38 C.F.R. § 3.304(f)(3) was amended in July 2010, which was approximately one month before the Veteran filed his current claim for PTSD.  However, this amendment does not impact the effective date assigned.  In the Federal Register, VA made clear that an award of compensation benefits under this regulation would be based upon the application of 38 U.S.C.A § 5110(a) and not 38 U.S.C.A § 5110(g) and 38 C.F.R. § 3.114(a).  See 75 Fed. Reg. at 39851 (July 13, 2010).  

For the reasons described above, the Board finds the preponderance of the evidence is against the claim for entitlement to an effective date earlier than August 15, 2010, for the award of service connection for PTSD.  The benefit-of-the-doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify & Assist
 
As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

In the November 2010 rating decision on appeal, service connection for PTSD was awarded and assigned an initial rating and effective.  Thus, there was no requirement to provide additional notice thereafter under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA did not obtain any additional evidence in connection with the claim for an earlier effective date; however, such was not necessary.  Specifically, oftentimes with earlier-effective-date claims, the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  VA also did not provide the Veteran with an examination in connection with the earlier-effective-date claim (VA provided the Veteran with an examination in connection with the application to reopen the claim for service connection).  This issue would not warrant an examination as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2011). 

At the March 2012 Board hearing, the Veteran informed the undersigned that he had not filed a claim for Social Security Administration benefits.  See transcript on pages 10-11.  Thus, there is no need to obtain any such records, since they do not exist.  

The Board notes that additional evidence was associated with the claims file after the RO issued the statement of the case in May 2011 addressing the earlier effective date issue.  However, the additional evidence associated with the claims file is either duplicative of evidence that was already in the claims file or not relevant to the issue involving an earlier effective date.  For example, there are 1978 and 1979 VA Medical Certificates, which relate to treatment for disabilities other than a psychiatric disorder and which were in the claims file at the time of the 1998 rating decision that first denied service connection for PTSD.  There is also email exchanges and correspondence between the Veteran/his wife/Member of Congress and VA that are not relevant to this issue.  While one of the pieces of correspondence provides a factual background as to when the Veteran submitted his current claim, see May 19, 2011, email from the RO to a Congressional liaison, that is a fact that the RO considered at the time it granted service connection for PTSD. 

Thus, there is no need for VA to seek a waiver from the Veteran or his representative as to this additional evidence.  See 38 C.F.R. § 20.1304(c) (2011). 

In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.  The claimant was been afforded a meaningful opportunity to participate in the adjudication of the claim.  Hence, the case is ready for adjudication.  


ORDER

Entitlement to an effective date earlier than August 15, 2010, for the award of service connection for PTSD is denied.


REMAND

Initially, the Board notes that it finds that the Veteran's claim involving service connection for squamous cell carcinoma is an original claim and not one that has been previously denied.  Specifically, following the September 1997 rating decision, which denied the claim on the merits, the Veteran submitted a timely notice of disagreement in November 1997.  The RO issued a statement of the case in December 1997.  That same month, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, wherein he wrote, "Before I fill out VA form 9[,] I request my Notice of Disagreement dated 11/14/97."  Also that same month, the RO issued a supplemental statement of the case and told him he needed to submit a VA Form 9 to complete his appeal.  See December 1997 notice letter.  There was no indication that the RO had sent the Veteran a copy of the November 1997 notice of disagreement.

In June 1998, the Veteran submitted a VA Form 21-4138, wherein he requested service connection for soft-tissue sarcoma of the neck.  See id. at item # 1.  He attached documents pertaining to soft-tissue sarcomas.  The Board finds that this June 1998 submission, which was submitted within one year following the September 1997 rating decision constituted a timely substantive appeal.  In liberally reading this document, it is clear that the Veteran was continuing to prosecute this claim.  Additionally, he had asked for a copy of his November 1997 notice of disagreement, and the record does not show that the RO sent him a copy of the notice of disagreement until a copy of the claims folder was sent to him in July 2010.  Regardless, the June 1998 statement from the Veteran is sufficient to show an intent by the Veteran that he was still pursuing this claim following the September 1997 rating decision and the December 1997 statement of the case.  See Rivera v. Shinseki, 654 F.3d. 1377 (Fed. Cir. 2011) (veteran's letters were sufficient to satisfy statutory requirement to identify issue on appeal).  For these reasons, the Board concludes that the June 1997 informal claim for service connection for squamous cell carcinoma of the right parotid gland is still pending.

Having said the above, the Board finds that additional development is warranted in connection with the Veteran's claim for service connection for squamous cell carcinoma.  The Veteran has submitted a February 2010 medical opinion.  There, the examiner noted the Veteran was being treated by him for advanced squamous cell carcinoma of the head and neck.  He noted the Veteran claimed previous exposure to Agent Orange and that there had been "some limited or suggestive evidence that this type of cancer may be related to exposure to Agent Orange."  This medical opinion, while speculative, is sufficient to entitle the Veteran to a VA examination.  He has evidence of a current disability, which may be related to service by way of Agent Orange exposure.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that the Veteran's representative has raised the issue of service connection for squamous cell carcinoma of the right parotid gland as being due to sun exposure.  Thus, this will also be considered as a cause of the disease process.

Of record are both VA treatment records and private medical records the Veteran has identified.  The most recent VA treatment records are from April 2011.  Thus, the Board will request that VA obtain the treatment records dating from April 2011.  As to private medical records, the most recent records are from January 2011, which showed the Veteran had been diagnosed with metastatic squamous cell carcinoma to the neck.  If there are more recent treatment records, the Veteran should provide VA with permission to obtain the records or submit the records himself.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should provide VA with the names and/or facilities that have treated him for the squamous cell carcinoma since January 2011 so that the records can be requested on his behalf.  The Veteran may submit such records himself.

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Obtain the VA treatment records from the Oklahoma City, Oklahoma, VA Medical Center dating from April 2011.

3.  After any outstanding records are received and associated with the claims file, the AMC should then arrange for a VA medical examination by an appropriate medical professional to assess the possible etiology of squamous cell carcinoma of the right parotid gland.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner is informed of the following facts:

* The Veteran served on active duty from July 1968 to July 1971.

* The Veteran was in Vietnam from January 1969 to January 1970 and from December 1970 to July 1971. 

* The Veteran is presumed to have been exposed to herbicidal agents used in Vietnam.

* An April 1978 VA treatment record shows that the Veteran was diagnosed with acute tonsillitis.  In this record, the examiner noted that the Veteran smoked two packs of cigarettes daily.  See Medical Certificate and History in Volume 1, which is tabbed on the left in yellow with the applicable month and year.

* A May 1979 VA medical record shows that the Veteran had been smoking one to two packs of cigarettes per day for 10 years.  See Medical Certificate and History in Volume 1, which is tabbed on the left in yellow with the applicable month and year.

* In January 1997, the Veteran was first diagnosed with squamous cell carcinoma of the right parotid gland.  There are multiple private medical records addressing the Veteran's diagnosis and subsequent treatment for the squamous cell carcinoma.  The Veteran was treated by non-VA facilities, and these records are tabbed in green on the left side of the claims file in Volume 1.  One of the January 1997 records indicates that the Veteran reported he had smoked for 20 to 25 years and had quit smoking in July 1989.

* The Veteran has had subsequent bouts of squamous cell carcinoma.  A March 2008 private medical record in Volume 2 of the claims file provides a good medical history.  It is tabbed on the left in green with the applicable month and year.

* Squamous cell carcinoma is not one of the diseases recognized by VA as causally related to exposure to herbicide agents used in Vietnam.  However, this does not preclude a veteran from establishing service connection with proof of actual direct causation.

* While the Board has laid out some of the relevant facts, it asks that you review the entire claims file to have a better picture of the Veteran's medical history pertaining to squamous cell carcinoma.

The examiner is asked to answer the following questions:  

   Is it at least as likely as not that squamous cell carcinoma of the parotid gland is related to active service, to include (i) as being due to presumed exposure to herbicides therein and/or (ii) as being due to sun exposure during service?

The examiner is asked to provide a detailed response with a complete rationale for all conclusions reached, and consider attaching any studies that support the conclusion(s) reached.

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claim of entitlement to service connection for squamous cell carcinoma of the right parotid gland.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


